UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4759


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY GENE JEFFERSON, JR.,

                Defendant - Appellant.



                              No. 14-4760


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BILLY GENE JEFFERSON, JR.,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.       John A. Gibney, Jr.,
District Judge. (3:13-cr-00221-JAG-1; 3:14-cr-00066-JAG-1)


Submitted:   March 30, 2015                 Decided:   May 22, 2015


Before WYNN, DIAZ, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


John S. Martin, John E. Beerbower HUNTON & WILLIAMS LLP,
Richmond, Virginia, for Appellant.      Dana J. Boente, United
States Attorney, Michael R. Gill, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Billy Gene Jefferson, Jr., pleaded guilty to major fraud

against the United States, in violation of 18 U.S.C. § 1031, and

unlawful       monetary     transactions,           in     violation     of    18       U.S.C.

§ 1957(a).         As part of the plea agreement, Jefferson agreed to

pay    $12,947,886.77       in    restitution.             To    facilitate     compliance

with     the      restitution      order,         the    district      court     permitted

Jefferson         to   remain     on   bond       pending        sentencing,    with      the

condition that he report any money transfers over $25,000 to the

Internal Revenue Service.              While on release, Jefferson failed to

report multiple $100,000 money transfers, withdrew substantial

amounts      of    cash,   made    thirty-three           transfers     just    under     the

reporting threshold, and moved $2.1 million to the Aria Casino

in     Las   Vegas,      Nevada.        Additionally,            for   the     purpose     of

chartering        a    flight    to    England,         Jefferson      obtained     a    fake

driver’s license and provided a copy of that license to the

charter company.

       Based      on   Jefferson’s      conduct          while    on   release,     he    was

charged with and pleaded guilty to unlawful transfer of a false

identification document, in violation of 18 U.S.C. § 1028(a)(1),

(b)(1), and aggravated identity theft, in violation of 18 U.S.C.




                                              3
§ 1028A(a)(1). *      Jefferson’s four convictions were joined for

purposes of sentencing, and the district court imposed an upward

variant sentence totaling 240 months.                       In these consolidated

appeals, Jefferson challenges his sentence, arguing that (1) the

district   court     erred   in     applying      a    two-level       obstruction    of

justice    adjustment       under    U.S.     Sentencing         Guidelines     Manual

§ 3C1.1 (2013), (2) the district court erred in denying a two-

level    reduction    for    acceptance      of       responsibility      under    USSG

§ 3E1.1(a),    and    (3)    the    240-month         sentence    is    substantively

unreasonable.      We affirm.

     “We    review    the     reasonableness           of   a    sentence     under    a

deferential   abuse-of-discretion            standard,       first     ensuring    that

the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the

Guidelines range.”      United States v. Cox, 744 F.3d 305, 308 (4th

Cir. 2014) (internal quotation marks and brackets omitted).                           In

reviewing the district court’s application of the Guidelines and

its imposition of a sentencing enhancement, “we review factual

findings for clear error and legal conclusions de novo.”                        United

States v. Adepoju, 756 F.3d 250, 256 (4th Cir. 2014).                             If we


     *
       The indictment also charged Jefferson with obstruction of
an official proceeding, in violation of 18 U.S.C. § 1512(c)(2),
but this charge was dismissed as part of Jefferson’s plea
agreement in Case No. 3:14-cr-00066-JAG-1.



                                         4
find    no     procedural        error,      we        consider      the        substantive

reasonableness        of   the    sentence        under      “the   totality         of   the

circumstances.”        Gall v. United States, 552 U.S. 38, 51 (2007).

Where   the     sentencing       court    imposed        a      variant    sentence,       we

determine “whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with

respect   to    the    extent    of    the   divergence          from     the    sentencing

range.”       United States v. Washington, 743 F.3d 938, 944 (4th

Cir. 2014) (internal quotation marks omitted).

       The district court here applied a two-level obstruction of

justice adjustment based on Jefferson’s money transactions while

on   release    pending     sentencing.            A    two-level         obstruction      of

justice adjustment is appropriate:

       If (1) the defendant willfully obstructed or impeded,
       or attempted to obstruct or impede, the administration
       of   justice  with   respect  to   the  investigation,
       prosecution, or sentencing of the instant offense of
       conviction, and (2) the obstructive conduct related to
       (A) the defendant’s offense of conviction and any
       relevant conduct, or (B) a closely related offense
       . . . .

USSG § 3C1.1.          As “[o]bstructive conduct can vary widely in

nature, degree of planning, and seriousness,” “the conduct to

which   [the]     enhancement         applies      is     not    subject        to   precise

definition,” and a sentencing court must compare the defendant’s

conduct to the examples of qualifying and nonqualifying conduct

listed in Application Notes Four and Five, respectively.                                  USSG


                                             5
§ 3C1.1       cmt.    n.3.          Included       in     the     nonexhaustive           list   of

qualifying       conduct       is       “conduct       prohibited        by   obstruction        of

justice      provisions        under       Title      18,      United    States     Code,”       and

“failing to comply with . . . an order to repatriate property

issued pursuant to 21 U.S.C. § 853(p).”                                  USSG § 3C1.1 cmt.

n.4(I)-(J).

       Jefferson’s          money       transfers,        which      violated       the     court-

ordered reporting requirement and dissipated assets intended for

restitution, not only impeded the prosecution and sentencing of

Jefferson’s          convictions           in      Case        No.      3:13-cr-00221-JAG-1,

arguably resulting in a violation of 18 U.S.C. § 1512(c)(2), but

also constituted conduct analogous to a defendant’s failure to

comply       with    an     order     to    repatriate          property.         Accordingly,

Jefferson engaged in conduct sufficient to permit the district

court to apply the obstruction of justice adjustment.

       The      adjustment         is      only       applicable,        however,        where    a

defendant “willfully” engages in conduct that obstructs justice.

USSG § 3C1.1; but see United States v. Nurek, 578 F.3d 618, 623

(7th     Cir.       2009)     (when       imposing        an    obstruction         of    justice

adjustment, “the sentencing judge is not required to parrot back

the ‘willful’ language of the guideline”).                              Where the sentencing

court is cognizant of § 3C1.1’s intent element and the totality

of     the    record        supports       the     conclusion        that     the        defendant

willfully       engaged       in    the     obstructive         conduct,      the    sentencing

                                                  6
court’s     application        of   the    adjustment       contains       an    implicit

finding of defendant’s willfulness.                  United States v. Dale, 498

F.3d 604, 609 (7th Cir. 2007).                  This is particularly true where

the defendant’s conduct “is directly and inherently obstructive–

that is, where the defendant engages in behavior that a rational

person    would       expect   to   obstruct      justice.”        United       States v.

Reeves, 586 F.3d 20, 23 (D.C. Cir. 2009) (internal quotation

marks omitted).

        Here,    the     district      court     acknowledged        the    willfulness

requirement       when    it    read      the    language     of     the   obstruction

Guideline into the record.              Although the district court did not

use the word “willful” when later ruling on the adjustment, it

made a series of statements regarding Jefferson’s intent when

engaging    in    the     conduct.        Most    notably,    the     district     court

stated that Jefferson “took advantage of” the $25,000 reporting

threshold and that the money transfers amounted to “thumbing

your nose at the victims in this case.”                      J.A. 548, 564.          The

district        court’s    statements,           combined     with     its      findings

regarding       the     grandiose      nature      and    extent     of    Jefferson’s

monetary transactions, allow us to conclude that the district

court    implicitly       found     that    Jefferson       intended       to   obstruct

justice when transferring the money.                     Accordingly, the district

court did not err when it applied the two-level obstruction of

justice adjustment.

                                            7
      As Jefferson concedes, if the district court did not err in

its   obstruction           of    justice       analysis,          then      it    also       properly

denied a two-level reduction for acceptance of responsibility.

See USSG § 3E1.1 cmt. n.4 (“Conduct resulting in an enhancement

under   § 3C1.1        (Obstructing           or     Impeding       the      Administration           of

Justice)         ordinarily           indicates         that     the      defendant       has        not

accepted responsibility for his criminal conduct.”).                                     Therefore,

we conclude that the district court did not commit procedural

error when determining Jefferson’s Guidelines range.

      Based on our review of the record and the parties’ briefs,

we further conclude that Jefferson’s above-Guidelines sentence

is substantively reasonable.                       The district court did not abuse

its discretion in determining that a variance was justified by

the   18     U.S.C.     §    3553(a)          factors,         including       the      nature       and

circumstances of the offense, the seriousness of the offense,

and the need to deter criminal conduct, both Jefferson’s and

that of others.              See § 3553(a)(1)-(2)(B).                     The district court

adequately supported its decision to vary, as well as the extent

of    the    variance,           by    relying          on   (1)    Jefferson’s           continued

fraudulent        conduct         after       the       arrest     and       sentencing         of     a

compatriot        in   the       tax    fraud       scheme,      (2)     Jefferson’s           conduct

while       on    release        pending       sentencing,             and     (3)      the    impact

Jefferson’s        conduct        had    on     the      integrity        of      the   tax     credit

program he defrauded.

                                                    8
     We therefore affirm the judgment of the district court.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   expressed   in    the   materials     before

this court and argument would not aid the decisional process.

                                                                   AFFIRMED




                                      9